Case: 1:20-cv-01004-SJD Doc #: 11 Filed: 12/16/20 Page: 1 of 3 PAGEID #: 485

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
HOBSONS, INC.,
Case No. 1:20-CV-1004
Plaintiff,
Judge Susan J. Dlott
v.
: ORDER GRANTING MOTION FOR
KIMBERLY OPPELT, : TEMPORARY RESTRAINING
: ORDER
Defendant.

This matter is before the Court on Plaintiff's Motion for Temporary Restraining Order
(Doc. 5). Plaintiff Hobsons, Inc. (“Hobsons”) requests a temporary restraining order to prevent
the disclosure of its confidential and trade secret information by former employee Defendant
Kimberly Oppelt (“Oppelt”), and enforcement of Hobsons’ employment agreement to prevent
Oppelt’s employment with an alleged direct competitor of Hobsons, MajorClarity, Inc.
(“MajorClarity”). Having considered Hobsons’ Complaint, Amended Complaint, Motion for
Temporary Restraining Order and Preliminary and Permanent Injunctive Relief and Damages,
and submitted evidence, and having heard argument of counsel for both sides on December 16,
2020, the Court makes the following findings and conclusions in accordance with Rule 65 of the
Federal Rules of Civil Procedure:
A. Hobsons has shown a likelihood of success on the merits of its Complaint;
B. Hobsons will suffer immediate and irreparable harm unless Oppelt is enjoined
from: (1) accessing, using and subverting Hobsons’ confidential, proprietary and
trade secret information; and (2) competing with Hobsons by offering services to

MajorClarity and doing business with or soliciting any current or former
Case: 1:20-cv-01004-SJD Doc #: 11 Filed: 12/16/20 Page: 2 of 3 PAGEID #: 486

customers, partners, or employees of Hobsons, in breach of Oppelt’s employment
agreement.

C. The balance of equities favors the entry of this Order; and

D. Entry of this Order is in the public interest.

Therefore, Plaintiff's Motion for a Temporary Restraining Order is GRANTED and the
Court ORDERS as follows:

1. Oppelt is temporarily enjoined from directly or indirectly using, disclosing
copying or transmitting Hobsons’ confidential or trade secret information for any
purpose; and

2. Oppelt is temporarily enjoined from engaging in competition with Hobsons
including providing services to MajorClarity and from doing business with or
soliciting any current or former customers, partners, or employees of Hobsons.
However, Oppelt is permitted to remain employed by MajorClarity during the
pendency of this matter so long as she does not provide services to MajorClarity
during that time.

IT IS FURTHER ORDERED that, after consultation with counsel for both parties, this
Order is extended pursuant to Rule 65(b) until 11:59 p.m. on January 8, 2021, unless a
subsequent Order of this Court states otherwise. On January 7, 2021 at 10:00 a.m., the parties
shall appear before this Court to determine whether Oppelt should be preliminarily enjoined
pending trial from engaging in the above-described conduct. Oppelt and witnesses who reside
more than 50 miles from the Courthouse may appear electronically. Counsel for both parties will

receive further instruction regarding appearance of witnesses via videoconference.
Case: 1:20-cv-01004-SJD Doc #: 11 Filed: 12/16/20 Page: 3 of 3 PAGEID #: 487

IT IS FURTHER ORDERED that both parties have leave to engage in expedited
discovery prior to the preliminary injunction hearing.

IT IS SO ORDERED.

Arudan 9. Matt

~ Judge Susan J. Dit
United States ae Court
